Pardee, Circuit Judge.
The appellees filed a motion to dismiss the appeal in this case because no assignment of errors was filed in the court below, or forms part of the transcript of record. The failure to make an assignment of errors, under rule 11 of the rules of this court, is sufficient ground to refuse to hear counsel, but not, perhaps, in all cases sufficient to dismiss the appeal. In this case, however, we find, not only an omission of the assignment of errors, hut a failure to file briefs, and that an examination of the record does not show any plain error in the decree appealed from. And we notice in the record that the decree appealed from in the court below was rendered on the 11th day of October, 1890; that the motion and order for appeal to this court were not made nor granted until September 10, 1891, more than six months alter the date of the entry of the decree appealed from; that the order allowing the appeal made the same returnable more than 30 days after the date thereof; and that the citation was made returnable more than 30 days thereafter. The fact alone that the appeal was not taken until *788more than six months after the entry of the decree appealed from (section 11 of the judiciary act of 1891) requires the appeal to be dismissed, and it is so ordered.